The motion for the appointment of a special master in this case is granted; and Charles N. Burch, Esquire* of Memphis, Tennessee, is appointed special master in this cause with, power to issue subpoenas' for witnesses and to take such evidence as may be introduced and such as he may deem necessary. The master is directed to make findings of fact and conclusions of law, *534and to submit the same to this Court with all convenient speed, together with his recommendations for a decree. The findings, conclusions, and recommendations of the special master shall be subject to consideration, rejection', revision, or approval by the Court.
Messrs. Duane E. Minará and Wm. A. Stevens for complainant.
Messrs. Hamilton Ward, Thos. Penney, Jr., Paul Shipman Andrews, Arthur J. W. Hilly, J. Joseph Lilly, Frank J. Coyle, Frank H. Dial, and David C. Broderick for respondents: